Justice SAYLOR,
dissenting.
I respectfully dissent, since I conclude that the police lacked probable cause to arrest Appellant for any crime as of the time he was subjected to a series of custodial interrogations. While the majority makes the most out of the fact that Appellant was the person with the most legitimate, routine access to the location where the victim’s all-terrain vehicle was found and the instrumentality by which it had been concealed, see, e.g., Majority Opinion, at 722-23, the fact remains that the area was an open one to which Appellant’s access was non-exclusive. I also do not regard Appellant’s presence alone on the *736farm on the day of the victim’s disappearance as materially altering this assessment. Accordingly, I simply do not believe that any “reasonable inference” of Appellant’s involvement either with the victim or the all-terrain vehicle rises to the level of probable cause .to effectuate an arrest. While certainly the suspicions of investigating officers were legitimately aroused by the discovery of the all-terrain vehicle (or amplified, since, in fact, Appellant appears already to have been a person of interest in.the investigation), I believe that further investigation was necessary to support an arrest, with or without a warrant.
For these reasons, I find merit in Appellant’s challenge to the denial of his suppression motion and would award a new trial.